Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed subject matter is allowable over the prior art as it cannot be anticipated or rendered obvious.  The closest prior art is considered to be the previously cited Satoh and Cruikshank (US5709811 and US20130050041).  The prior art fails to teach the explicit compositions instantly claimed in terms of providing a rare earth iron garnet having substitution on both sites for Bismuth, Calcium, Indium, and Halfnium.  Although it is noted that Zr is taught in the prior art as a substitution for Iron and Zr and Iron are among the same group of the periodic table, substitution based upon this alone would be considered an arbitrary modification that does not have motivation found within the prior art.  The inventions as set forth thus appear to be novel over the prior art and are passed to issue.  Finally, applicant’s arguments in terms of the support for the previously filed claim amendments are noted.  Those arguments are convincing and the amendments to the claims are supported by the originally filed disclosure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Hoban/Primary Examiner, Art Unit 1734